Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied. Motion for a stay pending *830the granting or final refusal by the Court of Appeals of leave to appeal granted upon condition that within five days from the entry of the order hereon the appellant furnish an undertaking as required by the provisions of section 298 of the Surrogate’s Court Act, in default of which the motion for a stay is denied. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ.